236 S.W.3d 607 (2007)
Charles William SHAVER, Movant
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2007-SC-000311-KB.
Supreme Court of Kentucky.
November 1, 2007.

ORDER
Charles William Shaver (KBA ID # 90226) has filed a motion for restoration *608 to Kentucky Bar Association (KBA) membership under SCR 3.500(1). Movant's last known bar roster address is 400 E. Main Street, # 307; Louisville, Kentucky 40207. He was admitted to practice law in the Commonwealth of Kentucky in May 2004 but was suspended on December 16, 2005, for failure to comply with Continuing Legal Education (CLE) requirements. At the time of his suspension, he had no disciplinary investigations, complaints, or charges pending against him.
Movant filed his application for restoration on May 7, 2007, less than five years after his original suspension date. With his application, the KBA received payment for movant's restoration fee, dues, and late fees owed on his dues. He was CLE compliant for purposes of the application at the time of the hearing and has since completed the CLE requirements for the 2007-2008 year. At the time of his application, there were no disciplinary matters pending against the movant; and he had not been the subject of any claims against the Client Security Fund. The Board found that movant's application satisfied all legal requirements for restoration, including affidavits sworn to by three Bar members in good standing, and found no impediments to restoration. Thus, the Board voted unanimously to recommend movant's restoration to KBA membership and the practice of law. We concur with the recommendation of the Board.
We order that the Movant, Charles William Shaver, KBA ID # 90226, is hereby restored to KBA membership and the practice of law in this Commonwealth, subject to his payment of the costs of this proceeding in the amount of $290.19 to the Kentucky Bar Association, as required by SCR 3.500(5).
All sitting. All concur.
ENTERED: November 1, 2007.
/s/ Joseph E. Lambert
CHIEF JUSTICE